COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:           FMC Technologies, Inc. v. Empire Torque Tools, LLC

Appellate case number:         01-20-00157-CV

Trial court case number:       2017-22257

Trial court:                   281st District Court of Harris County

        On March 17, 2020, appellant filed a motion to abate this appeal pending mediation.
According to appellant, mediation is scheduled for April 8, 2020. Appellee filed a response,
opposing the requested relief as unnecessary. This Court has extended the deadline for filing of
the reporter’s record to April 16, 2020, and the deadline for filing of the clerk’s record to April 17,
2020. As such, there is no deadline for filing appellant’s brief. See TEX. R. APP. P. 38.6(a).
       Accordingly, appellant’s motion is denied.
       It is so ORDERED.

Judge’s signature: ____/s/ Evelyn V. Keyes______
                    Acting individually  Acting for the Court


Date: __March 26, 2020____